


Exhibit 10.2




PERFORMANCE SHARE AWARD AGREEMENT
UNDER THE
SIGMA-ALDRICH CORPORATION
2003 LONG-TERM INCENTIVE PLAN, AS AMENDED
This PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made under the
Sigma-Aldrich Corporation 2003 Long-Term Incentive Plan, as amended (the “Plan”)
by and between Sigma-Aldrich Corporation (the “Company”) and Jan A. Bertsch
(“Employee”) as of February 10, 2014 (“Award Date”).
BACKGROUND
A.
The Board of Directors of the Company (the "Board of Directors") has adopted,
and the Company's shareholders have approved, the Plan, pursuant to which
performance share incentive awards may be granted to employees of the Company
and its subsidiaries and certain other individuals.

B.
The Company desires to grant to Employee a performance share award under the
terms of the Plan and this Agreement.

TERMS


1)
Grant of Award. Pursuant to action of the Committee (as defined herein), the
Company hereby grants to the Employee 1,670 performance shares (“Performance
Shares”), subject to the terms, conditions, and adjustments set forth in this
Agreement and Exhibit A hereto and the Plan. The Performance Shares granted
hereby are referred to as the "Award." Notwithstanding anything herein or in
Exhibit A or the Plan to the contrary, this award is subject to the Company’s
Financial Restatement Policy as amended from time to time.



2)
Award Subject to Plan. The Award is granted under, and is expressly subject to,
all of the terms and provisions of the Plan, as amended from time to time, which
terms are incorporated herein by reference. The Committee described in Section 3
of the Plan (the "Committee") has been appointed by the Board of Directors, and
designated by it, as the Committee to make awards.



3)
Performance and Time Vesting Requirements. Subject to Section 5 below, the Award
shall vest on the three-year anniversary of the Award Date (the “Time Vesting
Date”) subject to the satisfaction of both the performance requirements
specified in Sections 3(a) and 3(b) below:



a)
Vesting of the Award shall be contingent, in full, on the satisfaction of the
minimum “Cumulative Free Cash Flow” criteria during the three year period
beginning January 1, 2014, and ending December 31, 2016 (the “Performance
Period”), as described more fully in Exhibit A hereto (the “Performance Vesting
Requirement”); and



b)
Vesting of the Award shall be contingent, in full, on Employee’s continuous
employment during the period commencing on the Award Date and ending on the Time
Vesting Date (the “Time Vesting Requirement”).



4)
Payment. Subject to the satisfaction of the Performance Vesting Requirement and
Time Vesting Requirement, following the Time Vesting Date but no later than
March 15 of the calendar year following the year in which the Time Vesting Date
occurs, the Company will deliver to Employee one share of the Company's Stock
for each then-outstanding Performance Share subject to this Agreement; except
that, the Committee shall take such action as may be necessary in the opinion of
the Company to satisfy all obligations for withholding of such taxes as provided
in Section 6. No fractional Shares shall be issued, and any fractional Shares
shall be rounded down to the nearest whole Share.



5)
Termination of Award.



(a)
The Award shall not vest and this Agreement will terminate and be of no further
force or effect on the date that Employee is, at any time prior to the Time
Vesting Date, no longer actively employed by the Company or any affiliate of the
Company, whether due to Retirement or voluntary or involuntary termination,
other than





--------------------------------------------------------------------------------




on account of death, Disability, voluntary termination by Employee for Good
Reason (as defined below) or involuntary termination by the Company other than
for Cause (as defined below) to the extent specifically provided herein.
Employee will, however, be entitled to receive any Stock payable under Section 4
of this Agreement if Employee's employment terminates after the Time Vesting
Date but before Employee's receipt of such Stock. The Award shall not be
affected by any change in employment responsibilities after the Award is
granted, including any change in employment position with the Company that is
otherwise deemed to be ineligible for the grant of an award under the Plan, so
long as the Employee continues to be actively employed by the Company or any of
its subsidiaries.
For purposes of this Agreement “Cause” and “Good Reason” will have the meanings
set forth in the Change in Control Agreement by and between the Company and
Employee, dated as of March 5, 2012.


(b)
Notwithstanding the provisions of Section 3, if Employee’s employment with the
Company and every affiliate of the Company terminates before the Time Vesting
Date on account of involuntary termination of employment by the Company without
Cause or Employee’s voluntary termination for Good Reason, the Time Vesting
Requirement shall be deemed satisfied, but Employee’s right to receive Stock
pursuant to the Award shall be determined based on actual performance compared
to the pro-rated Performance Vesting Requirement using straight line
interpolation and the time elapsed since the date of grant through the date of
termination. The Award shall be payable in the month following such termination.



(c)
Notwithstanding the provisions of Section 3, (i) if Employee’s employment with
the Company terminates before the end of the Performance Period on account of
death or Disability, the Award shall immediately vest on the date of such death
or Disability as though the Time Vesting Requirement and Performance Vesting
Requirement were achieved and (ii) if Employee’s employment with the Company
terminates after the end of the Performance Period on account of death or
Disability, the Time Vesting Requirement shall be deemed satisfied, but Employee
shall have the right to receive Stock pursuant to the Award only if the
Performance Vesting Requirement has been satisfied. Such amount shall be payable
in the month following such termination on account of death or Disability, or,
if earlier, at the time and in the manner set forth in Section 4 following the
Time Vesting Date.



(d)
Notwithstanding the provisions of Section 3, (i) upon the occurrence of a Change
in Control before the end of the Performance Period, the Award shall immediately
vest on the date of such Change in Control as though the Time Vesting
Requirement and Performance Vesting Requirement were achieved and (ii) upon the
occurrence of a Change in Control after the end of the Performance Period on
account of death or Disability, the Time Vesting Requirement shall be deemed
satisfied, but Employee shall have the right to receive Stock pursuant to the
Award only if the Performance Vesting Requirement has been satisfied. The Award
shall be payable in the month following such Change in Control, or, if earlier,
at the time and in the manner set forth in Section 4 following the Time Vesting
Date.



7)
Tax Withholding. The Company shall withhold from any payment hereunder an amount
of shares of Company Stock sufficient to cover any required withholding taxes to
the extent required by minimum statutory withholding requirements.



8)
Non-Transferability. Neither the award nor any rights under this Agreement may
be assigned, transferred, or in any manner encumbered except by will or the laws
of descent and distribution, and any attempted assignment, transfer, mortgage,
pledge or encumbrance except as herein authorized, will be void and of no
effect.



9)
Definitions: Application of Plan. To the extent not specifically defined in this
Agreement, all capitalized terms used in this Agreement will have the same
meanings ascribed to them in the Plan. The Performance Shares are granted to
Employee subject to all terms and conditions of the Plan.



10)
Choice of Law. To the extent not preempted by Federal law, this Agreement and
all determinations and actions taken hereunder and thereunder shall be governed
by the laws of the State of Missouri, without giving effect to principles of
conflicts or choice of law rules or principles, and construed accordingly,
except for those matters subject to the General Corporation Law of Delaware,
which shall be governed by such law, without giving effect to principles of
conflicts laws, and construed accordingly.







--------------------------------------------------------------------------------




11)
Adjustment. Appropriate adjustments in outstanding Performance Shares and
payments with respect to such outstanding Performance Shares shall be made by
the Committee to give effect to adjustments made in the number or type of Shares
through a reclassification, stock dividend, stock split or stock combination, or
similar event in accordance with the terms of the Plan.



12)
Section 409A. It is intended that this Agreement shall be administered in a
manner that will comply with or meet an exception from Section 409A of the Code,
and this Agreement shall be administered and interpreted in accordance with such
intent. The Committee may adopt rules deemed necessary or appropriate to qualify
for an exception from or to comply with the requirements of Section 409A of the
Code. Notwithstanding anything in this Section to the contrary, no amendment to
or payment under this Agreement will be made unless permitted under Section 409A
of the Code.



[The remainder of this page is intentionally blank. The next page is the
signature page.]




















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and Employee has signed this Agreement to evidence the Employee’s
acceptance of the terms hereof, all as of the date first above written.
SIGMA-ALDRICH CORPORATION




By: /s/ Rakesh Sachdev        
Rakesh Sachdev, President
and Chief Executive Officer




Employee




/s/ Jan A. Bertsch            
Jan A. Bertsch






















































--------------------------------------------------------------------------------




Exhibit A
(Performance Share Award Agreement)
Employee’s right to receive any shares of Stock pursuant to the Award shall be
contingent on the Company’s “Cumulative Free Cash Flow” during the Performance
Period being equal to or greater than $900,000,000.00. For purposes of this
Agreement:
“Free Cash Flow” means, with respect to any period, net cash provided by
operating activities in such period less capital expenditures in such period,
excluding any cash used in significant restructuring activities.
“Cumulative Free Cash Flow” means the cumulative Free Cash Flow during the
Performance Period.






